DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Amended claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claim 2 is directed to the embodiment depicted in Figures 15A - 15C showing a continuous front sheet, and described in lines 1 through 4 of paragraph [00115] of the as-filed specification, which is mutually exclusive from the embodiment depicted in Figure 13, and originally claimed in claims 1, 13, and 20 which recite a first front sheet and a second front sheet.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe a gate as recited in line 2 of claim 4.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 4 recites the limitation "the gate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The structure required by the term "the gate" is unclear.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 9, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman et al. (US 2015/0288319).
	Regarding claim 1, Hartman discloses a folding photovoltaic (PV) panel ([0041]; Fig. 5B) comprising: a first subpanel (522A in Fig. 5C) including first PV cells between a first front sheet and a first back sheet ([0095], [0098], [0099]), wherein the first subpanel extends along a first lateral plane (shown in annotated Fig. 5C below); a second subpanel (522B in Fig. 5C) including second PV cells between a second front sheet and a second back sheet ([0095], [0098], [0099]), wherein the second subpanel extends along a second lateral plane (shown in annotated Fig. 5C below), a hinge assembly (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C) including a first section coupled to a surface of the first back sheet of first subpanel (section of 524A connected to 522A in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), a second section coupled to a surface of the second back sheet of second subpanel (section of 524A connected to 522B in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), and a third section that bridges a gap between the first and second back sheets (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively), and at least one electrical conductor extending from the first subpanel to the second subpanel (523 in Fig. 5C), wherein the at least one electrical conductor extending from the first subpanel to the second subpanel in an area laterally between the third section and the first and second front sheets (523, 524A, and 533 in Fig. 5C).[AltContent: textbox (first 
lateral 
plane)][AltContent: textbox (second 
lateral 
plane)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    553
    474
    media_image1.png
    Greyscale


	While Hartman does disclose the limitation "to allow an angle between the first lateral plane and the second lateral plane to change" ([0114]); the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 3, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the first front sheet is separate from the second front sheet, a second hinge attaches the first front sheet to the second front sheet ([0096] - 540B; hinges connecting 540B sheets in Fig. 5B; [0100]).
	Regarding claim 4, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses a mechanical guide to support the conductor (533 - [0121]). 
	Regarding claim 9, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly includes a plurality of discrete hinges ([0110]).
	Regarding claim 11, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly includes a single continuous hinge (523 and 533 in Fig. 5C; the hinge assembly includes single continuous hinges 523 and 533).
	Regarding claim 12, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses an encapsulating layer filling the channel, wherein the at least one electrical conductor is embedded in the encapsulating layer ([0121]).
	Regarding claim 13, Hartman discloses a folding photovoltaic (PV) panel ([0041]) comprising: a first subpanel (522A in Fig. 5C) including first PV cells between a first front sheet and a first back sheet ([0095], [0098], [0099]), wherein the first subpanel extends along a first lateral plane (shown in Fig. 5C); a second subpanel (522B in Fig. 5C) including second PV cells between a second front sheet and a second back sheet ([0095], [0098], [0099]), wherein the second subpanel extends along a second lateral plane (shown in Fig. 5C), a hinge assembly (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C) including a first section coupled to a surface of the first back sheet of first subpanel (section of 524A connected to 522A in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), a second section coupled to a surface of the second back sheet of second subpanel (section of 524A connected to 522B in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), and a third section that bridges a gap between the first and second back sheets (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively); and a power converter mounted on the first subpanel and electrically connected to the first and second set of PV cells ([0063]; note: the term "mounted on" does not require direct physical contact or the absence of intermediate components).
	While Hartman does disclose the limitation "to allow an angle between the first lateral plane and the second lateral plane to change" ([0114]); the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 14, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses at least one electrical conductor extending from the first subpanel to the second subpanel, wherein the at least one electrical conductor is located in a cabling assembly bridging a channel defined by edges of the first and second subpanels and the third section of the hinge assembly (523 and 533 in Fig. 5C), and wherein the power converter is electrically connected to the second set of PV cells via the at least one electrical conductor extending from the first subpanel to the second subpanel ([0063]; note: the components of the photovoltaic panel are electrically connected; the claim does not require direct physical contact between the claimed components).
	Regarding claim 15, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses a gap between the cabling assembly and the hinge assembly (529 - [0111]).
	Regarding claim 16, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly comprises a first hinge assembly and the first (524AA of 522A in Fig. 5C, [0110] L6) and second sections (524AA of 522B in Fig. 5C, [0110] L6) of the first hinge assembly are coupled to a first side of the first subpanel and a first side of the second subpanel, respectively ([0118]), and wherein the folding PV panel further comprises: a second hinge assembly having a first section, a second section, and a third section between the first and second sections of the second hinge assembly ([0111] discloses multiple hinge assemblies), wherein the first and second sections of the second hinge assembly are coupled to a second side of the first subpanel and a second side of the second subpanel, respectively ([0111] discloses coupling to adjacent solar panels 522A and 522B); wherein the channel is defined by the third section of the first hinge assembly, the edges of the first and second subpanels, and the third section of the second hinge assembly (channel between adjacent solar panels 522A and 522B in Fig. 5C;  [0119] - [0121], 523, 524A, and 533 in Fig. 5C).
	Regarding claim 17, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the hinge assembly is foldable in a first configuration in which the first subpanel and the second subpanel form a stack (abstract), wherein in the stack a first side of the first subpanel faces a first side of the second subpanel (abstract), and a second configuration in which an edge of a second opposite side of the first subpanel overlaps an edge of the first side of the second subpanel (abstract - note: the claim does not specify the spatial orientation of the unfolded configuration; the side by side panel configuration disclosed satisfies the limitation requiring the overlap claimed).
	Regarding claim 18, Hartman discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein in the second configuration, an angle between the first section and the third section comprises an acute angle and an angle between the second section and the third section comprises an acute angle", the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 19, Hartman discloses all the claim limitations as set forth above.  Hartman further discloses the first section of the hinge assembly is attached to the first subpanel differently than the second section of the hinge assembly is attached to the second subpanel (note: the manner in which the attachment is different is not recited; the attachment to the first subpanel is necessarily different than the attachment to the second panel in terms of the relative portions of the respective subpanels which undergo attachment.  Without further limitation directed to the manner in which the attachment is different (i.e. structural, material composition, adhesive quality, etc.), the attachments disclosed by Hartman to the respective subpanels satisfy the limitation).
	Regarding claim 20, Hartman discloses a folding photovoltaic (PV) panel ([0041]) comprising: a first subpanel (522A in Fig. 5C) including first PV cells between a first front sheet and a first back sheet ([0095], [0098], [0099]), wherein the first subpanel extends along a first lateral plane (shown in Fig. 5C); a second subpanel (522B in Fig. 5C) including second PV cells between a second front sheet and a second back sheet ([0095], [0098], [0099]), wherein the second subpanel extends along a second lateral plane (shown in Fig. 5C), a hinge assembly (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C) including a first section coupled to a surface of the first back sheet of first subpanel (section of 524A connected to 522A in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), a second section coupled to a surface of the second back sheet of second subpanel (section of 524A connected to 522B in Fig. 5C; note: the term "coupled" does not require direct physical contact or the absence of intermediate components), and a third section that bridges a gap between the first and second back sheets (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively); at least one electrical conductor extending from the first subpanel to the second subpanel in an area laterally between the third section and the first and second front sheets (523 in Fig. 5C); and a power converter mounted on the first subpanel and electrically connected to the first and second set of PV cells ([0063]; note: the term "mounted on" does not require direct physical contact or the absence of intermediate components).	
	While Hartman does disclose the limitation "to allow an angle between the first lateral plane and the second lateral plane to change" ([0114]); the limitation is directed to the manner in which the apparatus is intended to be used, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) as applied to claim 1 above.
	Regarding claim 3, Hartman discloses all the claim limitations as set forth above.  
	If Figure 5B of Hartman does not show hinges connecting respective sheets 540B, and if the teaching in paragraph [0100] of Hartman stating that one or more of the layers 540A, 540B, 540D, 540E can also aid in the mechanical connection between adjacent solar panels 522, does not anticipate the limitation requiring a second hinge attaching the first front sheet to the second front sheet, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a second hinge between respective sheets 540B (Fig. 5B) because as taught by Hartman, one or more of the layers 540A, 540B, 540D, 540E can also aid in the mechanical connection between adjacent solar panels 522 ([0100]).  The use of a hinge, as evidenced by Hartman (524A - [0100], [0110] L1-2; shown in Figures 5B and 5C), to provide a mechanical connection ([0100]) amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using a hinge to achieve the mechanical connection disclosed by Hartman in paragraph [0100].
	Additionally, with regard to the recitation of a second hinge, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) as applied to claims 1 and 9 above, in view of Seong (KR 20160043695 - see attached machine translation).
	Regarding claim 5, Hartman discloses all the claim limitations as set forth above.  
	Hartman does not explicitly disclose a cabling assembly located in a bottom of the channel.
	Seong discloses a folding photovoltaic panel and further discloses a cabling assembly located in a bottom of a channel defined by edges of adjacent panels (121; 4th paragraph on third page of machine translation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Seong, in the bottom of the channel between adjacent panels in Hartman, because as taught by Seong, the configuration protects the wiring from external exposure (4th paragraph of third page of machine translation).  Additionally, as evidenced by Seong, a cabling assembly located in the bottom of a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Seong in the folding photovoltaic panel assembly of Hartman.
	Regarding claim 6, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses the cabling assembly is in contact with the hinge assembly (Seong - receiving groove 121 in contact with 120; see 4th paragraph on third page of machine translation; note: the limitation does not require direct physical contact; the term "in contact" does not require the absence of intermediate components).
	Regarding claim 7, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses first and second electrical barriers (533 in Figures 5A - 5C).
	Regarding claim 8, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses an electrical conductor bisects the channel (Hartman - 524A in Fig. 5C).
	Regarding claim 10, Hartman discloses all the claim limitations as set forth above.  
	While Hartman does disclose a gap between a first discrete hinge of the plurality of discrete hinges and a second discrete hinge of the plurality of discrete hinges exposes a portion of the channel (channel between 522A and 522B in Fig. 5C), Hartman does not explicitly disclose a cabling assembly located in the exposed portion of the channel.
	Seong discloses a folding photovoltaic panel and further discloses a cabling assembly located in a channel defined by edges of adjacent panels (121; 4th paragraph on third page of machine translation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Seong, in the bottom of the channel between adjacent panels in Hartman, because as taught by Seong, the configuration protects the wiring from external exposure (4th paragraph of third page of machine translation).  Additionally, as evidenced by Seong, a cabling assembly located in a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Seong in the folding photovoltaic panel assembly of Hartman.
Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) as applied to claims 1 and 9 above, in view of Snidow (US 2015/0214404).
	Regarding claim 5, Hartman discloses all the claim limitations as set forth above.  
	Hartman does not explicitly disclose a cabling assembly located in a bottom of the channel.
	Snidow discloses a folding photovoltaic panel and further discloses a cabling assembly located in a bottom of a channel defined by edges of adjacent panels ([0044]; Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Snidow, in the bottom of the channel between adjacent panels in Hartman, because as taught by Snidow, the configuration allows for the hinge containing hollow sections to serve as housing for the electrical interconnection ([0044]).  Additionally, as evidenced by Snidow, a cabling assembly located in the bottom of a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Snidow in the folding photovoltaic panel assembly of Hartman.
	Regarding claim 6, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses the cabling assembly is in contact with the hinge assembly (Snidow - Fig. 9; [0044]; note: the limitation does not require direct physical contact; the term "in contact" does not require the absence of intermediate components).
	Regarding claim 7, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses first and second electrical barriers (533 in Figures 5A - 5C).
	Regarding claim 8, modified Hartman discloses all the claim limitations as set forth above.  Modified Hartman further discloses an electrical conductor bisects the channel (Hartman - 524A in Fig. 5C).
	Regarding claim 10, Hartman discloses all the claim limitations as set forth above.  
	While Hartman does disclose a gap between a first discrete hinge of the plurality of discrete hinges and a second discrete hinge of the plurality of discrete hinges exposes a portion of the channel (channel between 522A and 522B in Fig. 5C), Hartman does not explicitly disclose a cabling assembly located in the exposed portion of the channel.
	Snidow discloses a folding photovoltaic panel and further discloses a cabling assembly located in a channel defined by edges of adjacent panels ([0044]; Fig. 9).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a cabling assembly, as disclosed by Snidow, in the channel between adjacent panels in Hartman, because as taught by Snidow, the configuration allows for the hinge containing hollow sections to serve as housing for the electrical interconnection ([0044]).  Additionally, as evidenced by Snidow, a cabling assembly located in a channel between adjacent panels of a folding photovoltaic panel assembly amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when employing the configuration of Snidow in the folding photovoltaic panel assembly of Hartman.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman et al. (US 2015/0288319) as applied to claim 1 above, in view of Francis et al. (US 2015/0075583).
	Regarding claim 12, Hartman discloses all the claim limitations as set forth above.
	If the limitation requiring "an encapsulating layer filling the channel, wherein the at least one electrical conductor is embedded in the encapsulating layer" is not anticipated by the teaching of Hartman describing an insulator positioned to cover panel tabs 523, effectively insulating the electrical paths from each other ([0121]), then the limitation is obvious in light of Francis et al. (US 2015/0075583), which teaches a folding photovoltaic panel and further teaches the electrical leads may be attached to the backing that may form one or more hinges between the panel and one or more adjacent panels and/or spacers; the electrical leads may be adhered to the backing, printed on the backing that include Kapton®, or other type of polymeric material or tape, or otherwise mounted on or integrated with the backing, and in some instances, the electrical leads may be at least partially encased or encapsulated in the backing that may form hinges, and moreover, in an embodiment, the electrical leads may form hinges between the panel and adjacent panels and/or spacers ([0075]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any of the configurations disclosed by Francis, including encapsulation, in the folding photovoltaic panel of Hartman, because the use of any of the configurations disclosed by Francis for the electrical paths/conductors of Hartman amounts to the use of a known configuration in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when employing any of the configurations disclosed in the folding PV panel of Hartman based on the teachings of Francis.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that Hartman fails to disclose a "central portion" that bridges a gap between a front or back sheet, and that Hartman discloses continuous front and back sheets.  
In response to applicant's argument, claims 1, 13, and 20, respectively recite, "a third section that bridges a gap between the first and second back sheets".  Support plate 544 described in paragraph [0099] of Hartman satisfies the limitation requiring a first and second back sheet, respectively.  As set forth in the office action, there is a third section that lies between respective back sheets 544 in Hartman (section of 524A in Fig. 5C between the first and second sections of 524A connected to 522A and 522B, respectively).
With regard to applicant's argument that Hartman discloses continuous front and back sheets; neither 540B or 544 in Figure 5B of Hartman are depicted or described as continuous.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726